Citation Nr: 1759194	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, and/or service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  

3.  Whether there was clear and unmistakable error (CUE) in an October 20, 1971 rating decision which granted service connection for residual scars from shell fragment wound (SFW) of the dorsum and right upper forearm.  

4.  Whether there was CUE in an October 20, 1971 rating decision which granted service connection for residual scar from SFW of the left thigh.  


REPRESENTATION

Veteran represented by:	Harold H. Hoffman III, Attorney 


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1968 to February 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2008 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the March 2008 rating decision, the RO, in pertinent part, denied service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II; and denied service connection for SMC based on loss of use of a creative organ.  The Veteran appealed for service connection and SMC.

In the July 2010 rating decision, the RO, in pertinent part, found that there was no CUE in the October 1971 rating decision that granted service connection for residual scars from SFW of the dorsum and right upper forearm; and found that there was no CUE in the October 1971 rating decision that granted service connection for residual scars from SFW of the left thigh.  The Veteran appealed the denial of the CUE claims.  

The case was initially brought before the Board in October 2014, at which time the Board denied service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II; denied SMC based on loss of use of a creative organ; denied a compensable evaluation for residual scars from SFW of the dorsum and right upper forearm; denied a compensable evaluation for residual scars from SFW of the left thigh; and denied a higher than 30 percent evaluation from June 27, 2008 to February 3, 2009, and higher than 50 percent from February 4, 2009, for PTSD.  The Veteran appealed the October 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In a September 2016 memorandum decision, the Court vacated that portion of the October 2014 decision that denied service connection for erectile dysfunction and remanded that matter for readjudication consistent with the decision.  The Court found that the issue of SMC based on loss of use of a creative organ was inextricably intertwined with the service connection claim for erectile dysfunction; therefore that portion of the October 2014 decision was also vacated and remanded for readjudication consistent with the decision.  The Court affirmed that portion of the October 2014 decision that denied entitlement to a higher than 30 percent evaluation from June 27, 2008 to February 3, 2009 for PTSD.  The Veteran abandoned his appeals for a compensable evaluation for residual scars from SFW of the dorsum and right upper forearm; for a compensable evaluation for residuals scars from SFW of the left thigh; and for a higher than 50 percent evaluation from February 4, 2009 for PTSD.  See September 2016 Appellant's Brief.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to his claims for service connection for erectile dysfunction and SMC based on loss of use of a creative organ, the Board observes that the Veteran has submitted additional evidence and argument in support of his claims, which has not been considered by the AOJ.  In a March 2017 correspondence, the Veteran explicitly requested that the AOJ review this evidence in support of his service connection and SMC claims and readjudicate the claims.  See 38 C.F.R. § 20.1304(c) (2017).  Therefore, on remand, this new evidence should be considered by the AOJ when readjudicating the Veteran's claims.  

As discussed in the introduction, in a July 2010 rating decision, the RO found that there was no CUE in the October 1971 rating decision that granted service connection for residual scars from SFW of the dorsum and right upper forearm; and found that there was no CUE in the October 1971 rating decision that granted service connection for residual scars from SFW of the left thigh.  In an August 2010 Notice of Disagreement, the Veteran expressed disagreement with the July 2010 rating decision.  The Veteran did not limit his appeal to specific issues addressed in the rating decision.  As such, the Board finds that the Veteran filed a timely appeal of his claims for CUE in the October 1971 rating decision regarding the grant of service connection for residual scars from SFW of the dorsum and right upper forearm and residual scars from SFW of the left thigh.  However, a review of the record shows that the Veteran has identified on multiple occasions that the RO never issued a statement of the case (SOC) with regard to these CUE claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, these matters are remanded for issuance of a SOC.

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an SOC, to include notification of the need to timely file a Substantive Appeal, regarding the issues of whether there was CUE in an October 20, 1971 rating decision which granted service connection for residual scars from SFW of the dorsum and right upper forearm and whether there was CUE in an October 20, 1971 rating decision which granted service connection for residual scar from SFW of the left thigh.  The issue shall not be returned to the Board unless a sufficient substantive appeal is submitted.  

2.  Readjudicate the service connection claim for erectile dysfunction and the claim for SMC based on loss of use of a creative organ with consideration of the additional evidence associated with the claims file, including March 2017 and May 2017 correspondence.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




